PER CURIAM.
We affirm the order under review, which in substantial part denied a motion to vacate sentences imposed upon the defendant. In his order, the trial judge clearly and concisely set forth the procedural history of this almost decade-long assortment of criminal cases, postrconviction motions, and appeals by the defendant. The trial judge then discussed the applicable law and furnished the reasons for his rulings. Finally, he appended to his order all pertinent documents and transcripts. We commend the trial judge for this effort, which has greatly assisted this court in reviewing the case.
Affirmed.